IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MINNESOTA

Christian Labor Association, Kaski Inc., Case No. 0:2]-cv-00227-DWE-LIB
Nordic Group Inc., Roen Salvage Co.,

Luke Krhin, Shawn Kunnari, and Dylan
Smith,

Plaintiffs, DECLARATION OF
DAN WALKER

Vv.

City of Duluth, City of Cloquet, City of
Two Harbors, Western Lake Superior
Sanitary District, and Duluth Building
and Construction Trades Council,

Defendants.

 

I, Dan Walker, hereby declare as follows:

1. I am the City Administrator for the City of Two Harbors (“Two
Harbors”). I submit this declaration in support of the defendants’ motion to
dimiss. As the City Administrator for Two Harbors, I have personal knowledge of
City Council decisions regarding project labor agreements.

2. Two Harbors City Code Section 2.77 currently provides, in pertinent
part, as follows:

“A project labor agreement, in substantially the form adopted by

resolution of the City Council from time to time and kept by the City

as a public document, shall be required to be used on each City

construction project, with a total estimated construction cost of
$150,000.00 or more. The City shall implement the project labor
agreement requirement by requiring adherence to the project labor
agreement in the specifications in the construction bidding
documents for the applicable project. No contractor shall be required
to be or become a party to a collective bargaining agreement in order
to qualify to work under a project labor agreement for a particular
City project.”

3. Attached as Exhibit A is a true and correct copy of Resolution 3-86-21,

which the City Council of Two Harbors adopted on March 22, 2021.

4, The City Council’s vote to approve this resolution was unanimous.

I declare under penalty of perjury that the foregoing is true and correct and

that this declaration was executed this 16th day of April 2021, in Lake County,

Za ge

Dan Walker

Minnesota.
